SHAW, Justice.
We have for review Fuller v. State, 605 So.2d 1307 (Fla. 1st DCA 1992), wherein the district court certified a question of great public importance. We have jurisdiction. Art. V, 3(b)(4), Fla. Const. We have since answered the question in State v. Rucker, 613 So.2d 460 (Fla.1993). We quash Fuller and remand for proceedings consistent with Rucker,1
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, GRIMES, KOGAN and HARDING, JJ., concur.

. We decline to address the other certified question in Fuller since neither party raised or briefed the issue.